DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on December 11, 2020.  In virtue of this communication, claims 1-6 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, in line 1. “the substrate” should be changed to --a substrate--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamaguchi et al. (US 2018/0286731).

    PNG
    media_image1.png
    514
    760
    media_image1.png
    Greyscale

With respect to claim 1, Hamaguchi discloses in figures 14 and 17 a control method comprising: (a) connecting a power supply (PS, e.g., a power supply) to an electrode (E) of an electrostatic chuck (ESC, e.g., an electrostatic chuck) inside a chamber (CB, e.g., chamber) and applying a voltage (having a voltage supplied from the power source PS to the electrode E thereof) from the power supply to the electrode (see figure 14); (b) after (a), switching a connection between the electrode and the power supply to a non-connection state (having a switch SW for connecting and non-connecting between the electrode E and the power source PS); (c) after (b), supplying a gas (GAS, e.g., a gas source supplying to the chamber CB) into the chamber to generate plasma (see figure 17); and (d) measuring a potential of the electrode during (c) (see paragraph 0124, e.g., having an EM or DVA for measuring the potential of the electrode E thereof).

    PNG
    media_image2.png
    392
    740
    media_image2.png
    Greyscale

With respect to claim 2, Hamaguchi discloses that wherein in (b), the electrode is connected to a member (M, e.g., M formed as a member for performing a measuring function thereof) configured to measure the potential of the electrode, and wherein in (d), a potential of the member is measured so that the potential of the electrode is measured (see figures 14 and 17 and paragraph 0124).
With respect to claim 3, Hamaguchi discloses that further comprising: (e) supplying the gas into the chamber to generate the plasma before (figure 17 shows a gas source for supplying the gas thereto) (a) and stopping the supply of the gas before (b) (figure 17 also shows a valve control to control ON or OFF gas flowing through the chamber CB).
With respect to claim 4, Hamaguchi discloses that further comprising: (f) placing the substrate (WF, e.g., a wafer or substrate) on a placement surface of the electrostatic chuck before (e) (see figure 14).
With respect to claim 5, Hamaguchi discloses that further comprising: (e) supplying the gas into the chamber to generate the plasma before (figure 17 shows a gas source for supplying the gas thereto) (a) and stopping the supply of the gas before (b) (figure 17 also shows a valve control to control ON or OFF gas flowing through the chamber CB).
With respect to claim 6, Hamaguchi discloses in figures 14 and 17 a plasma processing apparatus comprising a power supply (PS, e.g., a power source); a switch (SW, e.g., a switch) configured to switch a connection between an electrode (E, e.g., electrode) of an electrostatic chuck (ESC, e.g., an electrostatic chuck) inside a chamber (CB, e.g., a chamber) and the power supply; a gas source (GAS, e.g., a gas source); a measuring device (EM, DVA, M, TE, e.g., a measuring device); and a controller (EM or DVA, e.g., formed as a controller thereof) configured to (a) connecting a power supply (PS, e.g., a power supply) to an electrode (E) of an electrostatic chuck (ESC, e.g., an electrostatic chuck) inside a chamber (CB, e.g., chamber) and applying a voltage (having a voltage supplied from the power source PS to the electrode E thereof) from the power supply to the electrode (see figure 14); (b) after (a), switching a connection between the electrode and the power supply to a non-connection state (having a switch SW for connecting and non-connecting between the electrode E and the power source PS); (c) after (b), supplying a gas (GAS, e.g., a gas source supplying to the chamber CB) into the chamber to generate plasma (see figure 17); and (d) measuring a potential of the electrode during (c) (see paragraph 0124, e.g., having an EM or DVA for measuring the potential of the electrode E thereof).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Tanimoto et al. – US 7,408,760 (see figure 1)
Prior art Sato et al. – US 2019/0066982 (see figure 2)
Prior art Kawabata – US 2015/0303092 (see figure 1)
Prior art Ui et al. – US 2014/0083977 (see figure 25)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 17, 2022